ORDER
PER CURIAM.
Dwayne Phillips (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of robbery in the first degree, Section 569.020 RSMo (2000). The trial court sentenced Defendant to ten years’ imprisonment.
On appeal, Defendant raises three allegations of error. He claims the trial court plainly erred in: (1) not granting a mistrial after the State misstated the law in its closing argument; (2) not granting a mistrial after the State injected Defendant’s character into the trial by ascribing prejudicial meanings to his tattoos; and (3) submitting the robbery in the first degree instruction to the jury.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).